Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 4/29/2020 has been entered.  
Claim Status
Claims 1-4, 7-8 and 10 are pending.
Claims 5-6 and 9 are canceled by Applicant.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney William L. Brooks, Reg. No. 34, 219 on 5/10/2021.
The application has been amended as follows: 
Claim 1. (Currently Amended) A method of manufacturing an organic light-emitting display apparatus, the method comprising: 
forming a plurality of first electrodes on a substrate and performing a first unit process comprising the steps of: 
(a1) forming a first lift-off layer on the substrate comprising the plurality of first electrodes, the first lift-off layer comprising a fluoropolymer; 

(c1) patterning the first photoresist to remove a first portion of the first photoresist corresponding to the first electrodes of a first group such that a second portion other than the first portion remains; 
(d1) etching a portion of the first lift-off layer corresponding to the first portion to expose the first electrodes of the first group; 
(e1) sequentially forming a first organic functional layer and a first auxiliary electrode over the first electrodes of the first group and the second portion of the first photoresist, the first organic functional layer comprising a first emission layer; and 
(f1) removing the first lift-off layer, the first photoresist, the first organic functional layer, and the first auxiliary electrode remaining on the second portion; and 
after the performing of the first unit process, performing, at least once, a second unit process comprising the steps of: 
(a2) forming a second lift-off layer on a resultant structure of step (f1), the second lift-off layer comprising a fluoropolymer; 
(b2) forming a barrier layer and a second photoresist on the second lift-off layer, the barrier layer comprising an inorganic material; 
(c2) patterning the second photoresist and the barrier layer to remove a first portion of the second photoresist corresponding to the first electrodes of a second group such that a second portion other than the first portion remains; 
(d2) etching a portion of the second lift-off layer corresponding to the first portion to expose the first electrodes of the second group; 

(f2) removing the second lift-off layer, the barrier layer, the second photoresist, the second organic functional layer, and the second auxiliary electrode remaining on the second portion, 
wherein: 
after the first and second unit processes are performed, a second electrode is formed; 
the barrier layer comprises a metal oxynitride; and 
the barrier layer has a thickness Å and equal to or less than 1000 Å.

Claim 10. (Currently Amended) A method of manufacturing an organic light-emitting display apparatus, the method comprising: 
forming a plurality of first electrodes on a substrate and performing a first unit process comprising the steps of: 
(a1) forming a first lift-off layer on the substrate comprising the plurality of first electrodes, the first lift-off layer comprising a fluoropolymer; 
(b1) sequentially forming a first photoresist directly on the first lift-off layer; 

(d1) etching a portion of the first lift-off layer corresponding to the first portion to expose the first electrodes of the first group; 
(e1) sequentially forming a first organic functional layer and a first auxiliary electrode over the first electrodes of the first group and the second portion of the first photoresist, the first organic functional layer comprising a first emission layer; and 
(f1) removing the first lift-off layer, the first photoresist, the first organic functional layer, and the first auxiliary electrode remaining on the second portion; and 
after the performing of the first unit process, performing, at least once, a second unit process comprising the steps of: 
(a2) forming a second lift-off layer on a resultant structure of step (f1), the second lift-off layer comprising a fluoropolymer; 
(b2) forming a barrier layer directly on the second lift-off layer and a second photoresist directly on the barrier layer, the barrier layer comprising an inorganic material; 
(c2) patterning the second photoresist and the barrier layer to remove a first portion of the second photoresist corresponding to the first electrodes of a second group such that a second portion other than the first portion remains; 
(d2) etching a portion of the second lift-off layer corresponding to the first portion to expose the first electrodes of the second group; 

(f2) removing the second lift-off layer, the barrier layer, the second photoresist, the second organic functional layer, and the second auxiliary electrode remaining on the second portion, 
wherein: 
after the first and second unit processes are performed, a second electrode is formed; 
the barrier layer comprises a metal oxynitride; and 
the barrier layer has a thickness greater than 200 Å and equal to or less than 1000 Å.
Reasons for Allowance
Claims 1-4, 7-8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach 
The most relevant prior art references (US 2017/0256754 A1 to Defranco in combination of US 4,519,872 A to Anderson, Jr., US 8,853,095 B1 to Kelly and US 2005/0054194 A1 to Tsai) substantially teach some of limitations in claim 1 as indicated in the previous Non-Final Office Action dated on 2/5/2021, but not the limitations stated above. Therefore, the claim 1 is allowed. 
Regarding claims 2-4 and 7-8, they are allowed due to their dependencies of claim 1.
Regarding claim 10, similar to claim 1, the claim 10 includes allowed limitation of “the barrier layer has a thickness greater than 200 Å and equal to or less than 1000 Å”. Therefore, the claim 10 is allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898